Case 1:20-cv-00821-LMB-JFA Document 170-2 Filed 03/16/21 Page 1 of 4 PageID# 2765




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                       ALEXANDRIA DIVISION


      CHRISTIAN ALBERTO SANTOS GARCIA,
      et al.,

                               Plaintiffs,
              v.                                                   Case No. 1:20-cv-00821

      ALEJANDRO MAYORKAS, in his official
      capacity as Secretary, U.S. Department of
      Homeland Security, et al.,

                               Defendants.



                               NOTICE OF FED. R. CIV. P. 45 SUBPOENA

             PLEASE TAKE NOTICE THAT, pursuant to Rule 45 of the Federal Rules of Civil

  Procedure, Plaintiffs, by counsel, shall command attendance at a deposition of the Town of

  Farmville on April 13, 2021 beginning at 10 A.M., at the offices of Legal Aid Justice Center,

  6066 Leesburg Pike, Suite 520, Falls Church, Virginia 22041,1 as set forth in the subpoena

  attached hereto.

             Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, the Town of Farmville

  shall designate one or more of its officers, directors, or managing agents, or other persons who

  consent and are knowledgeable to testify on behalf of the Town of Farmville with respect to each

  of the subject matters set forth in Appendix A. Plaintiffs reserve the right to add additional

  subject matters to Appendix A as the Town of Farmville are still producing responses to

  Plaintiffs’ subpoena dated February 16, 2021.



  1
      Due to the COVID-19 pandemic, the deposition will be conducted by Zoom or other remote means.


                                                          1
Case 1:20-cv-00821-LMB-JFA Document 170-2 Filed 03/16/21 Page 2 of 4 PageID# 2766




         The Town of Farmville may file objections to this notice within 10 days of receipt. At

  least two business days in advance of the deposition, The Town of Farmville is requested to

  provide Plaintiffs’ counsel with written notice of the name and title of each witness who will

  testify on behalf of the Town of Farmville and the particular topics(s) set forth in Schedule A as

  to which each such witness will testify.

         The deposition will be recorded by stenographic means before an officer authorized to

  administer oaths. The deposition will proceed according to the Federal Rules of Civil Procedure.

         A copy of the subpoena is attached hereto as an exhibit.



  Dated: March 16, 2021                         Respectfully submitted,

                                                /s/Simon Sandoval-Moshenberg




                                                   2
Case 1:20-cv-00821-LMB-JFA Document 170-2 Filed 03/16/21 Page 3 of 4 PageID# 2767




   Joseph D. West (Va. Bar No. 16834)             Simon Sandoval-Moshenberg (Va. Bar No.
   David Debold (pro hac vice)                    77110)
   Naima L. Farrell (pro hac vice)                Kristin Donovan (Va. Bar No. 92207)
   Thomas J. McCormac IV (pro hac vice)           Granville Warner (Va. Bar No. 24957)
   Aaron Smith (pro hac vice)                     LEGAL AID JUSTICE CENTER
   Blair Watler (pro hac vice)                    6066 Leesburg Pike, Suite 520
   Katherine King (pro hac vice)                  Falls Church, VA 22041
   GIBSON, DUNN & CRUTCHER LLP                    Tel: 703-778-3450
   1050 Connecticut Avenue, N.W.                  simon@justice4all.org
   Washington, D.C. 20036-5306                    kristin@justice4all.org
   Tel: 202-955-8551                              cwarner@justice4all.org
   jwest@gibsondunn.com
   ddebold@gibsondunn.com                         Sirine Shebaya (pro hac vice)
   nfarrell@gibsondunn.com                        Amber Qureshi (pro hac vice)
   asmith3@gibsondunn.com                         NATIONAL IMMIGRATION PROJECT OF THE
   tmccormac@gibsondunn.com                          NATIONAL LAWYERS GUILD
   bwatler@gibsondunn.com                         2201 Wisconsin Avenue, N.W., Suite 200
   kking@gibsondunn.com                           Washington, D.C. 20007
                                                  Tel: 617-227-9727
   Pro bono counsel for Plaintiff Christian       sirine@nipnlg.org
   Alberto Santos Garcia                          amber@nipnlg.org

                                                  Pro bono counsel for Plaintiffs Santos
                                                  Salvador Bolanos Hernandez, Gerson
                                                  Amilcar Perez Garcia, Ismael Castillo
                                                  Gutierrez, Didier Mbalivoto, Frank Souza
                                                  Bauer, Marco Antonio Miranda Sanchez,
                                                  Melvin Ivan Velasquez Orellana, Olaitan
                                                  Michael Olaniyi, Shawn Houslin, Jerbin Ivan
                                                  Garcia Garcia, Jorge Alexander Rivera
                                                  Rodriguez, Jose Linares Hernandez, and
                                                  Vano Bazerashvili




                                              3
Case 1:20-cv-00821-LMB-JFA Document 170-2 Filed 03/16/21 Page 4 of 4 PageID# 2768




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this date, the foregoing Notice of Fed. R. Civ. P. 45 Subpoena,

  along with all attachments thereto, was uploaded to this Court’s CM/ECF system, which will

  send a Notice of Electronic Filing (NEF) to all counsel of record.



  Dated: March 16, 2021                        /s/Simon Sandoval-Moshenberg
                                               Simon Sandoval-Moshenberg (Va. Bar No. 77110)
                                               LEGAL AID JUSTICE CENTER
                                               6066 Leesburg Pike, Suite 520
                                               Falls Church, VA 22041
                                               Tel: 703-778-3450
                                               simon@justice4all.org




                                                  4
